J-S48015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN HOWARD                               :
                                               :
                       Appellant               :   No. 1280 EDA 2019


         Appeal from the Judgment of Sentence Entered April 23, 2019,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0010631-2016.


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KUNSELMAN, J.:                           Filed: February 11, 2021

        Kevin Howard appeals from the judgment of sentence imposed after a

stipulated waiver trial at which the trial court convicted him of possessing child

pornography.1 We affirm.

        The facts and procedural history may be summarized as follows:

Originally, on May 30, 2017, Howard pled guilty to possession of child

pornography, graded as a felony of the third degree. Pursuant to a negotiated

sentence, the trial court sentenced him to a six-year probationary term. After

accepting the guilty plea and imposing sentence, the trial court confirmed with



____________________________________________


1   18 Pa.C.S.A § 6312(d).
J-S48015-20


the parties that the terms of the plea agreement included a provision that

Howard would not be subject to the registration requirements under the Sex

Offender Registration and Notification Act (“SORNA”).         42 Pa.C.S.A. §§

9799.10-9799.75.2

       Subsequently, when Howard reported to the probation department, he

was informed that he was required to register under SORNA. In response,

Howard promptly filed a motion to withdraw his guilty plea on June 7, 2017.

The trial court granted Howard’s motion on June 22, 2017.

       Represented by new counsel, Howard filed a “Motion to Compel

Compliance with Plea Agreement.” The trial court explained the contents of

this motion, as well as the subsequent procedural history as follows:

          In his motion, [Howard] requested that the “government
          comply with the term of the negotiated plea that [he] would
          not have to register under [SORNA].” On September 24,
          2018, [the trial court] conducted a hearing on the motion.
          At this hearing, [Howard’s counsel] argued that the
          Commonwealth was bound by the terms of the original plea
          offer and that [Howard] should not have to register under
          [SORNA]. The Commonwealth argued that while a lower
          offer without registration requirements was considered by
          the District Attorney’s Office, it was never formally offered
          to [Howard].      The original offer of 6 years reporting
          probation but with [SORNA] requirements as required by
          law was still available to [Howard]. At the conclusion of
          argument, [the trial court] denied [Howard’s] motion to
          compel, finding that there was no longer a plea agreement
          to enforce since [Howard] had withdrawn his guilty plea.
____________________________________________


2Throughout the proceedings, the parties and the trial court refer to Megan’s
Law. Because Howard committed the crime at issue in 2016, the provisions
of SORNA apply.


                                           -2-
J-S48015-20


              That same day, [the trial court] conducted a stipulated
           waiver trial. At its conclusion, [the trial court] found
           [Howard] guilty of possession of child pornography, graded
           as a felony of the third degree. Sentencing was deferred
           until April 23, 2019.     On that date, [the trial court]
           sentenced [Howard] to 11½ to 23 months county
           incarceration plus 3 years reporting probation with
           immediate parole to house arrest, with all [SORNA]
           registration requirements applicable. On May 1, 2019,
           [Howard’s] counsel filed a Notice of Appeal on [Howard’s]
           behalf and then withdrew as counsel.

              For inexplicable reasons, despite [the trial court’s] efforts
           to have new counsel appointed, James Berardinelli, Esquire
           was not appointed appellate counsel until nearly a year later
           on February 23, 2020.

Trial Court Opinion, 5/11/20, at 3-4. Both Howard and the trial court have

complied with Pa.R.A.P. 1925.3

        Howard now presents the following issue:

           I.    Did the [trial] court err in denying [Howard’s] request
                 for specific performance of the bargain agreed upon
                 by the parties at the time of [Howard’s] May 30, 2017
                 guilty plea, where the Commonwealth subsequently
                 refused to abide by the agreed upon term that
                 [Howard] not be subject to the reporting requirements
                 of [SORNA]?

Howard’s Brief at 3.

        In support of this issue, Howard contends that his guilty plea “rested to

a significant degree on the promise that he would not be subject to the

provisions of [SORNA]. As a result, [the trial court] clearly erred in denying

[Howard’s] motion to compel specific performance of the bargain.” Id. at 7.
____________________________________________


3   By separate order, this Court permitted Attorney Berardinelli to withdraw.


                                           -3-
J-S48015-20



       The trial court found no merit to Howard’s claim:

            [Howard] claims that [the trial court] should have
         granted his request for specific performance of the terms of
         his guilty plea that he previously had withdrawn. He further
         argues that the Commonwealth should have been required
         to make him a new offer consistent with what he thought
         the original offer was at the time of sentencing. This claim
         is without merit as once [Howard] withdrew his guilty plea
         there was no longer any agreement or bargain to enforce.

                                        ***

            In the case at bar, [the trial court] properly denied
         [Howard’s] motion to compel compliance with [his] plea
         agreement because there was no longer a plea agreement
         between the parties. [Howard] filed a motion to withdraw
         his plea agreement after he learned he would have to
         register as a sex offender. The sentencing court granted
         withdrawal of his original plea, finding that [Howard’s] plea
         had not been voluntary since he had been misinformed
         regarding his registration requirements. Once the guilty
         plea was withdrawn, [Howard] was restored to his pre-
         agreement status. At that point, [Howard] could choose to
         go to trial or see if the Commonwealth was interested in
         entering into new plea negotiations with him. As there was
         no longer any agreement of the parties, there was no longer
         any agreement with which to “compel” the Commonwealth
         to comply.

Trial Court Opinion, 6/24/20, at 4-6.

      Regarding Howard’s claim that the Commonwealth was required to offer

him a new plea agreement that exempted him from registering as a sex

offender, the trial court further explained:

            [Howard] claims that the Commonwealth should have to
         offer him a new plea agreement that would permit him to
         avoid registering as a sex offender. He points to the
         conversation defense counsel had with [assistant district
         attorney (“ADA”)] wherein [the ADA] said that the
         Commonwealth could consider downgrading [Howard’s]

                                      -4-
J-S48015-20


            charge to one that did not require registration, but that this
            offer would “need approval.” At the hearing on the motion
            to compel [a different ADA], on behalf of the
            Commonwealth, stated that after reviewing the case and
            speaking to the parties involved, the District Attorney’s
            Office decided not to extend a different offer. [This ADA]
            stated that the original offer, but this time with full
            disclosure of the applicable [SORNA] registration
            requirements, was still available to [Howard].

Id. at 6.

       Our review of the record and applicable case law supports the trial

court’s conclusions. Although in his brief Howard provides case law regarding

specific performance of plea agreements, he ignores the fact that he

withdrew his original guilty plea in this case. As noted by the trial court,

when a defendant is permitted to withdraw his plea, his is returned to his pre-

agreement status. See Id. at 6 (citing Commonwealth v. Smith, 664 A.2d

622, 629 (Pa. Super. 1995)). Howard cites no authority for his proposition

that the underlying plea agreement remains binding even though the trial

court granted him permission and he withdrew his original guilty plea.4 Thus,

as Howard’s claim is meritless, we affirm his judgment of sentence.

       Judgment of sentence affirmed.




____________________________________________


4 While Howard argues that this Court’s decision in Commonwealth v.
Hainesworth, 83 A.3d 444 (Pa. Super. 2013) (en banc), is “nearly identical,”
Howard’s Brief at 8, the plea bargain enforced in Hainesworth was never
withdrawn by the appellant.


                                           -5-
J-S48015-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/21




                          -6-